2.	The substitute specification filed March 31, 2021 has not been entered because it is not in compliance with 37 CFR 1.125.  The substitute specification was not accompanied by a statement of no new matter as required by 37 CFR 1.125(b).  Further, a marked-up copy of the substitute specification was not submitted as required by 37 CFR 1.125(c).
3.	The proposed specification amendments (see pages 5-17 of the response) have not been entered because they are not in compliance with 37 CFR 1.121(b)(1)(i).  In particular, the proposed amendments instructions do not unambiguously identify the location of the paragraphs of the specification to be replaced or added.  The proposed specification amendments identify the paragraphs to be replaced or added using paragraph numbers.  However, the specification filed in this application does not use paragraph numbers to identify its paragraphs.  While the corresponding U.S. Patent Application Publication uses paragraph numbers in the specification, the examiner is not examining the U.S. Patent Application Publication.
4.	The objection to the drawings set forth in section 4 of the Office action mailed December 31, 2020 will be maintained.  Applicant did not submit the necessary petition and petition fee with their response.
5.	The proposed amendments to the claims, if entered, would have overcome the rejections and objection of the claims set forth in sections 7-9 of the Office action mailed December 31, 2020.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 7, 2021